UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-12957 (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 22-2372868 (I.R.S. EmployerIdentification No.) 20 Kingsbridge Road, Piscataway, New Jersey (Address of principal executive offices) 08854 (Zip Code) Registrants telephone number, including area code:(732) 980-4500 Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of Exchange on Which Registered Common Stock, $0.01 par value;Preferred Stock Purchase Rights The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
